In Habeas Corpus. This cause originated in this court on the filing of a petition for a writ of habeas corpus and was considered in a manner prescribed by law. Upon consideration thereof,
It is ordered by the court, sua sponte, that the writ is allowed. Allowing the writ means only that a return is ordered. See Reed v. Kinkela (1998), 84 Ohio St.3d 1427, 702 N.E.2d 903; Hernandez v. Kelly, 107 Ohio St.3d 1430, 2005-Ohio-6400, 838 N.E.2d 670.
It is further ordered that respondent shall file a return of writ within 21 days of service of the petition, and petitioner may file a response within ten days after the return is filed. Petitioner’s physical presence before the court is not required.